[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                               No. 09-15826                  ELEVENTH CIRCUIT
                           Non-Argument Calendar             SEPTEMBER 13, 2010
                         ________________________                 JOHN LEY
                                                                   CLERK
                  D. C. Docket No. 08-00176-CV-T-17-EAJ

PATRICK A. CHAMBERS,

                                                              Petitioner-Appellant,

                                     versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                          Respondents-Appellees.


                         ________________________

                 Appeal from the United States District Court
                    for the Middle District of Florida
                       ________________________
                            (September 13, 2010)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.


PER CURIAM:

      Petitioner appeals the district court’s denial of his pro se 28 U.S.C. § 2254
petition for habeas corpus relief. We issued a certificate of appealability on one

issue:

         Whether the district court erred in declining to address the additional
         [sixth] ground of relief, first mentioned in a reply brief, without sua
         sponte affording [petitioner] an opportunity to properly present the
         constitutional claim.

         We consider petitioner’s reference to his sixth ground of relief in his reply

brief not as an attempt to raise it in the brief, but as an indication that petitioner

believed that he had raised it in his § 2254 petition on page 11B. The district court

apparently did not consider the reference as such. If the court had construed the

reference as petitioner’s request for leave to amend the petition, we are satisfied

that the court would have granted leave. A “court should freely give leave to

amend when justice so requires, and leave should not be denied absent a

substantial reason. Fed. R. Civ. P. 15(a); Espy v. Wainwright, 734 F. 2d 748, 750

(11th Cir. 1984). There was no reason—such as undue delay or bad faith on

petitioner’s part—to deny leave here.

         To the end that we may avoid having to consider this case more than once

on appeal, see generally Clisby v. Jones, 960 F.2d 925 (11th Cir. 1992) (en banc),

we vacate the district court’s judgment and remand the case with the instruction

that the district court entertain the sixth ground for relief referred to in petitioner’s



                                            2
reply brief.

      VACATED and REMANDED, with instruction.




                                 3